Order filed, April 6, 2012.




                                              In The

                        Fourteenth Court of Appeals
                                          ____________

                                        NO. 14-12-00121-CV
                                          ____________

                           AGBOLADE O. ODUTAYO, Appellant

                                                V.

  JASPER EMERGENCY MEDICINE ASSOCIATES, PA AND THE SCHUMACHER
                  GROUP OF TEXAS INC., Appellee


                           On Appeal from the 55th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 2011-01829


                                            ORDER
       The reporter’s record in this case was due March 5, 2012, 2012. See Tex. R. App. P.
35.1. On March 15, 2012, this court ordered the court reporter to file the record within 15 days.
The record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Gina Wilburn, the official court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Gina Wilburn does not
timely file the record as ordered, we will issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                           PER CURIAM